             Case 1:19-mj-00068-JFA Document 14 Filed 02/26/19 Page 1 of 3 PageID# 22
AO 2458 (Rev. 09/11 )(VAED) Judgment in a Criminal Case
        Sheet I


                                          UNITED STATES DISTRICT COURT
                                              Eastern District of Virginia
                                                  Alexandria Division


UNITED STATES OF AMERICA
           V.                                                      Case Number:       1: 19-mj-68


Chadrick Dewayne James
Defendant.                                                         Defendant's Attorney: Brooke Rupert

                                           AMENDED JUDGMENT IN A CRIMINAL CASE
    The defendant was found guilty as to Count I.
    The defendant is adjudicated guilty of these offenses.

Title and Section                             Nature of Offense                 Offense Class       Offense Ended   Count
32 CFR § 1903.7(a)                            Trespassing                       Petty               02/07/2019      I




  As pronounced on February 26, 2019, the defendant is sentenced as provided in pages 2 through 3 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.


     It is ORDERED that the defendant not return to the CIA facility.

    Signed this 26th day of February 2019.                        ____ /sl ____._,-_;;___
                                                                  Jolin F. Andersr n
                                                                  United States �,1anistr:itr Jmloe
                                                                  John F. Anderson
                                                                  United States Magistrate Judge
Case 1:19-mj-00068-JFA Document 14 Filed 02/26/19 Page 2 of 3 PageID# 23
Case 1:19-mj-00068-JFA Document 14 Filed 02/26/19 Page 3 of 3 PageID# 24
